Citation Nr: 1737274	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an effective date earlier than June 14, 2005 for the award of a 10 percent rating for left knee lateral instability.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	James G. Fausone, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for an increased rating for service-connected posttraumatic arthrosis/posttraumatic arthritis of the left knee, to the extent that it increased the Veteran's rating from 10 percent to 20 percent, with an effective date of June 14, 2005.  The Veteran appealed the issue of entitlement to an increased rating.  

In July 2008, the Board remanded the claim for additional development. 

In September 2009, the Board denied the Veteran's claim for a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee, and granted a separate 10 percent for arthritis with limitation of motion. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a January 2010 Joint Motion for Remand (JMR).  The JMR specified that the Board's grant of a separate 10 percent rating for arthritis with limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003, was not to be disturbed.  The Board's decision was otherwise vacated and the Veteran's claim was remanded to the Board for readjudication. 

In June 2010, the Board denied the Veteran's claim for a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee.  In adjudicating this claim, the Board concluded that the Veteran was not entitled to a separate rating for lateral instability or subluxation of the service-connected left knee disability.  

The Veteran appealed the June 2010 Board decision to the Court.  In a June 2011 Order, the Court granted a May 2011 JMR.  The JMR specified that the Board's denial of a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee should not be disturbed.  The only decision the parties disagreed with was the Board's denial of a separate rating for lateral instability or subluxation of the left knee.  The Board's decision as to this issue was therefore vacated, and the Veteran's claim was remanded to the Board for readjudication. 

In December 2011, the Board remanded claim for additional development. 

In June 2014, the RO denied a claim for service connection for right lower extremity radiculopathy.  The Veteran has appealed.  

In October 2014, the Board granted the claim for a separate rating for lateral instability or subluxation of the left knee, to the extent that it assigned a separate 10 percent rating for left knee instability with an effective date of June 14, 2005.  

That same month, the RO effectuated the Board's October 2014 grant of a separate 10 percent rating for left knee instability, and assigned an effective date for the 10 percent evaluation of June 14, 2005.  The Veteran has appealed the issue of entitlement to an effective date prior to June 14, 2005 for the 10 percent evaluation.  

The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent for left knee instability to the Court.  In a July 2015 Order, the Court granted a July 2015 JMR.  The JMR specified that the Board's grant of entitlement to a separate 10 percent rating for left knee lateral instability should not be disturbed.  The parties disagreed with the Board's denial of a disability rating in excess of 10 percent for left knee instability.  The Board's decision as to this issue was vacated, and this issue was remanded to the Board for readjudication. 

In November 2015, the Board remanded the claims for additional development.





FINDINGS OF FACT

1.  The Veteran does not have radiculopathy of the right lower extremity that was caused by his service, or that was caused or aggravated by a service-connected disability.

2.  In a final decision, dated in March 1993, the RO granted service connection for post-traumatic arthrosis, left knee, evaluated as 10 percent disabling. 

3.  On June 14, 2005, and no earlier, the Veteran's claim for an increased rating for his service-connected post-traumatic arthrosis, left knee, was received.

4.  In October 2014, the Board assigned a separate 10 percent rating for left knee instability, with an effective date of June 14, 2005.  

5.  For the period from June 14, 2004 to June 14, 2005, the Veteran's left knee disability is not factually shown to have been productive of even slight recurrent subluxation or lateral instability.

6.  As of June 14, 2005, the Veteran's left knee is not shown to have been productive of moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an effective date prior to June 14, 2005, for a 10 percent rating for service-connected left knee instability, have not been met.  38 U.S.C.A. §§ 5101 (a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2016).

3.  The criteria for an evaluation in excess of 10 percent for service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for radiculopathy of the right lower extremity.  The Veteran argues, in essence, that service connection is warranted because of his reported symptoms, and because service connection is already in effect for radiculopathy of the left lower extremity.  See Veteran's statement, received in June 2015.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

Service connection is currently in effect for disabilities that include lumbar intervertebral disc syndrome, left-sided sciatica, status post arthroscopy of the left knee, traumatic arthritis of the left knee, and left knee instability.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also in effect; a TDIU issue is not before the Board.  See July 2015 Joint Motion.  

The Veteran's service treatment records for his active duty service show treatment for left knee symptoms, but not right lower extremity symptoms, following a motorcycle accident in 1979.  A January 1991 Medical Board Report notes the presence of left knee symptoms, but not any right lower extremity symptoms.  The Veteran's separation examination report, dated in April 1992, shows that there is a notation of "crepitance" next to the section for the lower extremities, and a notation of probably lower extremity DJD (degenerative joint disease) in the summary of defects and diagnoses.  In the associated report of medical history, he denied a history of neuritis or paralysis.  

As for the post-service medical evidence, it includes service treatment records associated with duty in the Army National Guard, and VA, TriCare, and non-VA reports.

An August 1992 VA examination report does not note any relevant findings or diagnoses.

A VA joints examination report, dated in July 2009, notes complaints of back and left knee symptoms.  An associated x-ray report notes bilateral meniscus calcification of the tibiofemoral joints, with an impression of degenerative joint disease, and this was also noted in the diagnoses.  

Reports from the Orthopedic Specialty Clinic, dated in 2010, note that the Veteran complained of right knee pain and swelling, and that he had injured his right knee in April 2010.  An X-ray report notes findings suggestive of chondrocalcinosis.  The impressions noted right knee effusion, and rule out deep vein thrombosis.

A June 2013 report from Orthopedic and Sports Physical Therapy Associates shows that the Veteran was injured during active reserve training in June 2013 while climbing stairs on a truck, that he has a significant history of lumbar issues, and that he is currently off work due to continued bilateral lumbar pain and referral into the left lower extremity.

A November 2013 service treatment record (physical profile) notes left-sided low back pain radiating down left leg (lumbar radiculopathy) (emphasis added). 

A June 2014 TriCare report notes treatment for a complaint of low back pain radiating to the right lower extremity.  

An October 2014 service treatment record (Memorandum: Medical Statement), from a service physician, notes that the Veteran has been diagnosed with sciatica and post-laminectomy syndrome by a private physician (Dr. F.S.) and that he continues to have chronic low back pain with radiation down his left leg that requires continued medical treatment.  

A VA back disability benefits questionnaire (DBQ), dated in September 2015, shows that on examination, the right lower extremity was not productive of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  Reflexes at the right knee and right ankle were 2+.  There was no involvement of sciatic nerve roots on the right side.  The examiner specifically indicated that the Veteran's right side was not affected by radiculopathy.  In an associated opinion, the examiner indicated that the Veteran's claims file had been reviewed.  

A VA back disability benefits questionnaire (DBQ), dated in March 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  On examination, the right lower extremity did not have any constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  There was no involvement of sciatic nerve roots on the right side.  The examiner specifically indicated that the Veteran's right side was not affected by radiculopathy.  

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in May 2016, shows that the examiner indicated that the Veteran's VA e-folder had been reviewed.  The diagnosis was bilateral knee joint osteoarthritis.  In an associated opinion, the examiner noted a history of private treatment for right knee pain in 2010.  The physician concluded that it is not at least as likely as not that the Veteran's right knee had been aggravated beyond its natural progression by the Veteran's service-connected left knee disabilities.  The examiner explained that there is no medical evidence of aggravation by the left knee, and that the Veteran has bilateral knee arthritis.  The Board parenthetically notes that this opinion only relates to right knee arthritis, which is a distinct disability from radiculopathy, and that it is therefore not within the scope of the issue on appeal.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for right lower extremity radiculopathy, or other neurological symptoms of the right lower extremity, during service, nor was radiculopathy of the right lower extremity, or any other neurological disorder of the right lower extremity, shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

The Board further finds that the evidence is insufficient to conclude that the Veteran currently has radiculopathy of the right lower extremity.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131 an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Although the Veteran was afforded VA examinations in July 2009, September 2015, and March 2016, none of these examinations resulted in a diagnosis of right lower extremity radiculopathy, or any other neurological disorder of the right lower extremity.  In particular, these examination reports are considered highly probative on this issue, as they are shown to have been based on a review of the Veteran's medical records, and as they are accompanied by sufficient findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In reaching this decision, the Board has considered statements from two private physicians (Dr. K.J., and Dr. F.S.) (noting "radiculopathy to the lower extremities"), and a VA physician (Dr. J.B.) (noting lumbar radiculopathy, and daily pain "with radiation to the legs"), dated in 2014.  An October 2014 statement from Dr. V.G. similarly notes "lumbar radiculopathy" with no specification of the right or left lower extremity.  The Board has also considered multiple notations of "lumbar radiculopathy" in VA and non-VA progress notes.  However, many of these findings are nonspecific in their terms, i.e., they do not specifically identify the right lower extremity.  In addition, none of these reports are accompanied by associated treatment reports which contain findings to show, or notations of, right lower extremity radiculopathy.  In fact, treatment reports from Dr. F.S. specifically note that the Veteran's pain radiated to his left lower extremity only, and show neurological findings only in the left leg.  See e.g., report, dated in July 2013.  Finally, the physicians' statements are all dated prior to the 2015 and 2016 VA examination reports, which found that the Veteran did not have radiculopathy of the right lower extremity, or any other neurological disorder of the right lower extremity based on the results of clinical testing.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  The Board therefore finds that the September 2015, and March 2016 VA examination reports, which are the most recent and probative reports, and which contain a number of specific and pertinent findings for the Veteran's right lower extremity, as well as the other medical evidence of record, outweighs this evidence.  Neives-Rodriguez; Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, while there are some indications of this problem, as noted above, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the diagnosis of the claimed condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite diagnosis and nexus.  The Board has afforded the VA and non-VA medical evidence more probative value.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of radiculopathy of the right lower extremity may have been rendered, the Board believes that a conclusive medical determination, based on clinical testing was not made showing radiculopathy of the right lower extremity at any time during the course of the Veteran's appeal.  As noted, multiple VA examinations were provided to assess whether the Veteran had radiculopathy in his right lower extremity, but the clinical testing consistently failed to identify any radiculopathy in the right lower extremity.  Accordingly, the weight of evidence suggests that a diagnosis of radiculopathy of the right lower extremity was not in fact the appropriate diagnosis for any distinct period of time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of radiculopathy of the right lower extremity during the course of the Veteran's appeal. 

As such, the Veteran's claim is denied.

II.  Earlier Effective Date

In March 1993, the RO granted service connection for post-traumatic arthrosis, left knee, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c).  

On June 14, 2005, and no earlier, the Veteran's claim for an increased rating for his service-connected post-traumatic arthrosis, left knee, was received.

In October 2014, following a number of administrative actions, the Board granted a separate rating for lateral instability or subluxation of the left knee, evaluated as 10 percent disabling, with an effective date June 14, 2005.  The Veteran has appealed the issue of entitlement to an effective date prior to June 14, 2005 for the 10 percent instability evaluation.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b)(2) (West 2014); 38 C.F.R. § 3.400 (o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

The Board finds that a formal or informal claim is not shown to have been received at any time following the RO's March 1993 decision and June 14, 2005.  The Veteran has not specifically asserted, and there is no evidence to show, that he filed a formal or informal increased rating claim prior during this time.  38 C.F.R. § 3.155.

The grant of service connection for left knee instability arose from the claim for an increased rating for post-traumatic arthrosis, left knee, received on June 14, 2005.  Under these circumstances, the next issue is therefore whether the evidence dated up to one year prior to June 14, 2005, made it factually ascertainable that the criteria for an evaluation in excess of 10 percent had been met.  See 38 C.F.R. §  3.400 (o)(2).  

Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C.A. § 5110 (a) and (b)(2); 38 C.F.R. § 3.400 (o)(1) and (2).  The Veteran could therefore be granted an effective date as early as June 14, 2004, if it was factually ascertainable that an increase in disability had occurred.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).

Under 38 C.F.R. § 4.71a, DC 5257 (2016), a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.

The only medical evidence of record during the time period in issue is in the form of VA progress notes, dated in 2005.  A May 2005 report notes complaints of left knee pain, with a history of canceling, or failing to report for, many appointments dating back to 2000.  A report, dated June 7, 2005, shows that the Veteran complained of left knee pain and swelling.  On examination, no instability was found in his left knee.  The assessment was left knee DJD.  

The Board finds that there is no basis to assign an effective date for left knee instability prior to June 14, 2005.  Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  In this case, there is no medical evidence to show that the Veteran had any left knee instability prior to June 14, 2005, and the Board has therefore determined that the evidence is insufficient to show that service connection, or a compensable evaluation, is warranted for slight recurrent subluxation or lateral instability of the left knee prior to June 14, 2005.  Id.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

III.  Increased Rating - Left Knee Instability

To the extent that the time period in issue includes the period from June 14, 2004 to June 14, 2005, the Board's discussion of the evidence in Part 2 of this decision is incorporate herein.  Briefly stated, there are no findings to show that his left knee was productive of slight recurrent subluxation or lateral instability of the left knee.  Thus, the date of service connection for left knee instability of June 14, 2005 was correctly assigned.

As of June 14, 2005, the medical evidence includes a July 2009 VA examination report which shows that the examiner noted that an August 2008 MRI (magnetic resonance imaging) study showed a possible tear of the medical meniscus, with intact cruciate ligaments and collateral ligaments.  There was also an indication of a probable degenerative medial meniscus tear in a December 2005 private report.  The Veteran complained of left knee symptoms that included giving way and instability.  On examination, there was no instability.  The examiner further stated that the left knee is stable.  

Private treatment reports, dated between 2008 and 2010, contain no less than ten findings to show that on examination of the Veteran's left knee, there was no laxity and/or "no laxity with varus or valgus stressing."  

A VA knee and lower leg DBQ, dated in January 2014, shows that on examination, there was no anterior, or posterior instability.  There was 1+ (0-5 millimeters) of medial-lateral instability.  The examiner noted that the Veteran complained of recurrent buckling and giving way, where he falls to the ground if he could not catch himself.  The examiner stated that this is due to pain rather than subluxation or lateral instability.  There is no evidence of "subluxation" or instability due to ligamentous insufficiency.  Pain causing giving way does occur.  

A VA knee and lower leg DBQ, dated in May 2016, notes that there is no history of left knee subluxation, or lateral instability.  The DBQ shows that on examination, there was no anterior, posterior, or lateral instability.  There was 1+ (0-5 millimeters) of medial instability.  A December 2014 MRI was noted to show intact anterior and posterior cruciate ligaments, and intact quadriceps and patellar tendons.  The examiner noted that medial laxity alone is not de facto evidence of "instability," and that the Veteran does not complain of actual giving way to the ground, and that buckling can be from pain alone.  The Veteran's gait was symmetrical.  He could walk 11 feet down the hall without difficulty.  The Veteran did not mention any buckling or instability when repeatedly questioned about his symptoms.  There was no evidence of left knee instability found on the examination.  

The Board finds that an evaluation in excess of 10 percent is not warranted for left knee instability.  The July 2009, January 2014, and May 2016 VA examination reports all show that the Veteran's left knee was not found to be productive of any instability.  Private treatment reports, dated between 2008 and 2010, contain multiple findings indicating that his left knee was not productive of any laxity.  Accordingly, the Board finds that the criteria for an evaluation rating in excess of 10 percent under DC 5257 have not been met, and that the claim must be denied.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

As discussed in the July 2015 Joint Motion, the Board has considered the Veteran's statements that he should be entitled to an increased rating for his left knee instability, to include his reported symptomatology in his July 2009 VA examination report as well as the other VA DBQs.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his right knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  

Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  In this regard, the January 2014 VA examiner specifically noted that the Veteran complained of recurrent buckling and giving way, where he falls to the ground if he cannot catch himself.  However, the examiner stated that this is due to pain rather than subluxation or lateral instability, and that there is no evidence of "subluxation" or instability due to ligamentous insufficiency.  Similarly, the May 2016 VA examiner stated that the Veteran does not complain of actual giving way to the ground, and that buckling can be from pain alone.  The examiner noted that the Veteran did not mention any buckling or instability, although he was repeatedly questioned about his symptoms.  The examiner further noted that medial laxity alone is not de facto evidence of "instability," and concluded that there is no evidence of knee instability.  It is therefore clear that the VA examiners considered the evidence of the Veteran's statements.  These discussions would also appear to apply to the Veteran's complaints in his July 2009 VA examination report.  That report shows that on examination, there was no instability, and that the examiner  characterized the left knee as "stable."  The Board therefore finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assertions as to the severity of his disability.  Caluza; Jandreau; see also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disabilities in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations.  

In November 2015, the Board remanded these claims.  The Board directed that the Veteran be requested to identify all relevant treatment, followed by an attempt to obtain any outstanding records.  In February 2016, he was sent a duty-to-assist letter that was in compliance with the Board's instructions.  Additional VA and non-VA reports were subsequently received.  The Board further directed that the Veteran be afforded another examination of his left knee, and in May 2016, this was done.  It therefore appears that the Board's remand instructions have been substantially completed.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
 

ORDER

Service connection for radiculopathy of the right lower extremity is denied.

An effective date prior to June 14, 2005 for a 10 percent rating for service-connected left knee instability is denied.

An evaluation in excess of 10 percent for service-connected left knee instability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


